


FIRST AMENDMENT OF PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS
THIS FIRST AMENDMENT OF PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS (this “Amendment”) is made and shall be effective this 18th day of
November, 2013, by and between HAROLD K. L. CASTLE FOUNDATION, a Hawaii
nonprofit corporation (“Seller”) and ALEXANDER & BALDWIN, INC., a Hawaii
corporation, (“Buyer”).
W I T N E S S E T H:
WHEREAS, Seller and Buyer entered into that certain Purchase and Sale Agreement
and Joint Escrow Instructions October 18, 2013 (the “Purchase Agreement”),
pursuant to which Seller agreed to sell and Buyer agreed to purchase the
Property more particularly described in the Purchase Agreement; and
WHEREAS, Seller and Buyer desire to amend the terms of the Purchase Agreement as
set forth below;
NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties hereto agree as follows:
1.Confirmation of Defined Terms. Unless modified herein, all terms previously
defined and capitalized in the Purchase Agreement shall hold the same meaning
for the purposes of this Amendment.
2.Due Diligence Expiration Date. The Due Diligence Expiration Date under
Section 1.34 of the Purchase Agreement is hereby changed from November 18, 2013,
to November 19, 2013. As a consequence, the Due Diligence Period under the
Purchase Agreement shall end at 5:00 p.m. Hawaii Standard Time on November 19,
2013.
3.Effectiveness and Limitations. This Amendment shall not be effective unless
both Seller and Buyer have duly executed and delivered this Amendment. If such
execution and delivery occurs, the Purchase Agreement shall be deemed amended in
accordance with this Amendment with the same force and effect as if provisions
of this Amendment had originally been set forth in the Purchase Agreement. This
Amendment shall be limited precisely as written and shall not otherwise be
deemed to constitute a consent to or any waiver or modification of any other
terms or provisions of the Purchase Agreement. Except as otherwise amended by
this Amendment, all provisions of the Purchase Agreement are ratified, confirmed
and shall remain in full force and effect.
4.Execution, Counterparts, Facsimile or Electronic. This Amendment may be
executed in one or more counterparts, each of which will be deemed to be an
original copy of this Amendment and all of which, when taken together, will be
deemed to constitute one and the same agreement. Any execution by electronic or
facsimile signature shall be acceptable and binding on the party giving such
execution. If this Amendment is executed by any party by electronic or facsimile
signature, the original hard copy of such electronic or facsimile signature page
shall be

First Amendment to Foundation PSA v1 (SI 11.18.2013)

--------------------------------------------------------------------------------




promptly sent to the other party by courier mail for attachment to the other
party’s form of agreement in replacement of the electronic or facsimile page.

2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller and Buyer have executed and delivered this Amendment
as of the date first written above.






SELLER:
 
HAROLD K. L. CASTLE FOUNDATION




By  /s/ H. Mitchell D'Olier
H. Mitchell D’Olier
President and CEO




By  /s/ Carlton C. Au
Carlton C. Au
Treasurer and CFO


 
BUYER:
 
ALEXANDER & BALDWIN, INC.




By  /s/ Christopher J. Benjamin
Name Christopher J. Benjamin
Title President




By   /s/ Alyson J. Nakamura
Name Alyson J. Nakamura
Title Secretary


 




3